DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,262,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.	Claims 1-20 of the instant application is obvious over patent claims 1-18, in that claims 1-18 of the patents are a variation of the all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Instant Application 17/580,911
U.S. Patent 11,262,962
1. A home appliance comprising: a display; a sensor configured to detect whether a door of the home appliance is opened or closed; and
1. A home appliance comprising: a door; a sensor to detect whether the door is opened or closed; a display in the door; and 
a processor configured to: control the display to display a screen and one or more objects on the screen, and
a processor configured to: control the display in the door to display one or more objects, and 
based on sensing, by the sensor, at least one of an opening or a closing of the door, apply a visual feedback effect to the one or more objects,
based on sensing, by the sensor, at least one of an opening or a closing of the door, provide visual feedback to the one or more objects, wherein the processor is further configured to, based on the one or more objects being an object that includes information related to a schedule, provide a different visual feedback based on a difference between a target date identified by the information related to schedule and a current time information.
wherein the visual feedback effect comprises a swaying effect or a shaking effect, and
4. The home appliance according to claim 1, wherein the visual feedback comprises a swaying effect, and 
wherein the swaying effect or the shaking effect is to move the one or more objects based on a reference axis fixed.
wherein the processor is further configured to: control the display to provide a pin object that provides a content object comprising at least one of an image or a memo and a function that fixes the content object to a specific position of a display area of the display, and provide the swaying effect to the content object with the position of the pin object as a reference axis.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claims 1 and 4 of U.S. Patent 11,262,962. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 11,262,962.
Claims of Instant Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
Claims of U.S. Patent 11,262,962
1, 4
2
3
4
5
6
7
1
8
9
10
11, 14
12
13
14
15
16
17
11
18




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0069957 A1) in view of Hull et al. (US 2005/0034057 A1) in view of Chan et al. (US 2004/0047344 A1) and further in view of Chapman (US 2020/0051372 A1).
Regarding claim 1, Xie discloses an appliance comprising: a display; (Paragraph 0052, computer capable of providing a display)	a sensor; (Paragraph 0050, microphone receiving audio signals)	and a processor configured to: control the display to display a screen and one or more objects on the screen, (Paragraph 0052, display of animation objects by the computer)	and based on sensing, by the sensor, apply a visual feedback effect to the one or more objects (Paragraph 0065, animation objects are animated and change according to the audio signals)	wherein the visual feedback effect comprises a swaying effect or a shaking effect (Paragraph 0058, swinging of the animation object).	Xie does not clearly disclose a sensor configured to detect whether a door is opened or closed; and based on sensing, by the sensor, at least one of an opening or a closing of the door, apply a visual feedback effect to the one or more objects.	Hull discloses receiving audio data of a door opening and closing (Paragraph 0063).	Hull’s receipt of audio data of a door opening and closing would have been recognized by one of ordinary skill in the art to be applicable to the changing of animation objects according to a received audio signal of Xie and the results would have been predictable in the changing of animation objects according to the received audio data of a door opening and closing. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Xie in view of Hull does not clearly disclose a home appliance and a door of the home appliance.	Chan discloses a refrigerator with built-in flat panel on a door with a computer (Paragraph 0005).	Chan’s built-in flat panel on a door of a refrigerator with a computer would have been recognized by one of ordinary skill in the art to be applicable to the computer with a display of changing of animation objects according to received audio data of a door opening and closing of Xie in view of Hull and the results would have been predictable in the use of a computer to process a display of changing of animation on a flat panel display on the door of a refrigerator and changing the animation according to audio data of the opening and closing of the door of the refrigerator. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Xie in view of Hull and further in view of Chan does not clearly disclose wherein the swaying effect or the shaking effect is to move the one or more objects based on a reference axis fixed.	Chapman discloses an axis of rotation object that allows for a flapper object to rotate about it (Figures 3 and 4 and paragraph 0024).	Chapman’s axis of rotation object that allows a flapper object to rotate would have been recognized by one of ordinary skill in the art to be applicable to the swinging of animation objects according to audio data of Xie in view of Hull and further in view of Chan and the results would have been predictable in the swinging of animation objects about a rotation of axis object according to an audio signal. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Xie discloses wherein the processor is further configured to identify whether to apply the visual feedback effect based on a type of the one or more objects (Paragraph 0037, changes are made to animation objects).
Regarding claim 3, Xie discloses wherein the processor is configured to: apply a first visual feedback effect of a first form based on the one or more objects being a first type, (Paragraph 0048, the animation object can be a picture that can change based on the audio signal, paragraph 0065)	and apply a second visual feedback effect of a second form based on the one or more objects being a second type, (Paragraph 0048, the animation object can be a circle that can change based on the audio signal, paragraph 0065)	and wherein the first visual feedback effect and the second visual feedback effect differ in at least one of a type of feedback effect, a strength of feedback effect or the reference axis of feedback effect (Paragraph 0065, the amplitude of the audio signal determines how much the animation objects change).
Regarding claim 4, Chapman discloses wherein the processor is further configured to: control the display to provide a pin object that provides a content object comprising at least one of an image or a memo and a function that fixes the content object to a specific position of a display area of the display, and provide the swaying effect to the content object with the position of the pin object as the reference axis (Figures 3 and 4 and paragraph 0024, an axis of rotation object that allows for a flapper object to rotate about it).
Regarding claim 5, Xie discloses wherein the visual feedback comprises at least one of a left and right swaying effect, a back and forth swaying effect, or a shaking effect (Paragraph 0065, swinging based on the audio signal).
Regarding claim 6, Xie in view of Hull in view of Chan and further in view of Chapman discloses wherein the processor is further configured to identify a swaying strength according to the swaying effect or a shaking strength according to the shaking effect based on an intensity of the opening or the closing of the door detected by the sensor (Hull, Paragraph 0063, audio of door opening and closing where the amplitude of the audio determines the amount of swing, Xie, paragraph 0065).
Regarding claim 7, Xie in view of Hull in view of Chan and further in view of Chapman discloses a microphone, (Xie, paragraph 0050 and Hull, paragraph 0062, microphone)	wherein the processor is further configured to: identify an intensity of the door opening or closing based on a sound detected by the microphone, (Hull, paragraph 0063, receiving audio data of the door opening and closing)	and identify a swaying strength according to the swaying effect or a shaking strength according to the shaking effect based on the intensity of the door opening or closing (Xie, paragraph 0065, animation object swinging based on the amplitude of audio data).
Regarding claim 12, similar reasoning as discussed in claim 1 is applied.
Regarding claim 13, similar reasoning as discussed in claim 2 is applied.
Regarding claim 14, similar reasoning as discussed in claim 3 is applied.
Regarding claim 15, similar reasoning as discussed in claim 4 is applied.
Regarding claim 16, similar reasoning as discussed in claim 5 is applied.
Regarding claim 17, similar reasoning as discussed in claim 6 is applied.
Regarding claim 18, similar reasoning as discussed in claim 7 is applied.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0069957 A1) in view of Hull et al. (US 2005/0034057 A1) in view of Chan et al. (US 2004/0047344 A1) in view of Chapman (US 2020/0051372 A1) and further in view of Navarro et al. (US 2012/0084662 A1).
Regarding claim 10, Xie in view of Hull in view of Chan and further in view of Chapman discloses all limitations as discussed in claim 1.	Xie in view of Hull and further in view of Chan does not clearly disclose a second sensor to detect a user, wherein the processor is further configured to, based on detecting a movement of a user at a front surface of the display by the second sensor, apply a visual feedback effect corresponding to the movement of the user.		Navarro discloses a touchscreen display that can detect a user’s gestures that animate displayed features of a user interface (Paragraph 0074).	Navarro’s detection of a user and their gestures for animating displayable features would have been recognized by one of ordinary skill in the art to be applicable to the display of animation of animation objects of Xie in view of Hull in view of Chan and further in view of Chapman and the results would have been predictable in the animation of animation objects using gestures of a detected user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0069957 A1) in view of Hull et al. (US 2005/0034057 A1) in view of Chan et al. (US 2004/0047344 A1) in view of Chapman (US 2020/0051372 A1) and further in view of Park et al. (US 2014/0169640 A1).
Regarding claim 11, Xie in view of Hull in view of Chan and further in view of Chapman discloses all limitations as discussed in claim 1.	Xie in view of Hull in view of Chan and further in view of Chapman does not clearly disclose wherein the processor is further configured to: control the display to provide a board screen, control the display to display the one or more objects on the board screen, and based on sensing at least one of the door opening or closing, provide the visual feedback to the one or more objects.	Park discloses a display of a board screen with a memo information object (Figure 27).	Park’s display of a board with a memo information object would have been recognized by one of ordinary skill in the art to be applicable to the animation of animation objects based on audio data of a door opening and closing of Xie in view of Hull in view of Chan and further in view of Chapman and the results would have been predictable in the display of a board with a memo information object that can be animated based on audio data of a door opening and closing. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 8, 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 8, the prior art does not clearly disclose the home appliance according to claim 1, wherein the processor is further configured to, based on the one or more objects being an object that includes information related to a schedule, apply a different visual feedback effect based on a difference between a target date identified by the information related to schedule and a current time information.
Regarding claim 19, similar reasoning as discussed in claim 8 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhri (US 2011/0252346 A1) discloses user interface objects that can jiggle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613